IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-67,229-10


                         EX PARTE ANDREW VAZQUEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. F-1330500-H IN THE CRIMINAL DISTRICT COURT #1
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

fraudulent possession of identifying information and sentenced to imprisonment for four years.

        On December 29, 2015, an untimely order designating issues was signed by the trial court.

The trial court has not completed its fact finding. We remand this application to the Criminal

District Court #1 of Dallas County to allow the trial judge to complete an evidentiary investigation

and enter findings of fact and conclusions of law.

        This application will be held in abeyance until the trial court has resolved the fact issues. The
issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: February 3, 2016
Do not publish